DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 6, 2022.  
REASONS FOR ALLOWANCE
2.	Claims 16-18 and 20-30 are allowable over the references of record for at least the following reasons:
	Claim 16: a bearing tube, a rotor shaft directly connected to the rotor and a freewheel sleeve;
	the freewheel sleeve is accommodated inside the bearing tube between a pair of bearings; the freewheel sleeve is connected to the rotor shaft, that extends through the freewheel sleeve, for conjoint rotation.  
	The closest prior art is the Chiaravalli reference.  The Chiaravalli reference fails to disclose all of the features of the amended independent claim.  Furthermore, no located reference teaches or suggests a bearing tube, a rotor shaft directly connected to the rotor and a freewheel sleeve; the freewheel sleeve is accommodated inside the bearing tube between a pair of bearings; the freewheel sleeve is connected to the rotor shaft, that extends through the freewheel sleeve, for conjoint rotation.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747